Case 2:18-cv-00463-SPC-MRM Document 7 Filed 04/28/19 Page 1 of 1 PageID 52




                       IN THE UNITED STATES DISTRICT COURT
                                Middle District of Florida
                                  Ft. Myers Division

  United States of America
  ex rel.
  Lee M. Mandel, MD, FACS,
          Plaintiffs,                                  Case: 2:18-cv-463-FtM-38MRM

  vs.
  Michael P. Varveris, M.D.
        Defendant.
  ___________________________________


                          Relator’s Notice of Voluntary Dismissal

         Relator Lee Mandel, MD, FACS, pursuant to Fed. R. Civ. P. 41(a)(l)(A)(i), hereby

  files his Notice of Voluntary Dismissal, and states as follows:

         1.      Relator Mandel filed the Complaint under seal alleging Defendant’s false

  claims in violation of the Federal False Claims Act, 31 U.S.C. § 3729, et seq. Doc. 1.

         2.      The United States of America declined intervention. Doc. 2.

         3.      The Defendant has not been served.

         4.      The United States consented to the dismissal of these defendants as

  required under 31 U.S.C. § 3729, et seq.

                                                       Respectfully submitted,

                                                       /s/ Jonathan Kroner
                                                       Fla. Bar: 328677
                                                       Jonathan Kroner Law Office
                                                       300 S. Biscayne Blvd., Suite 3710
                                                       Miami, Florida 33131
                                                       305-310-6046
                                                       jk@FloridaFalseClaim.com

                                                       Attorney for Relator
